DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Arguments
Applicant’s arguments with respect to claims 2-3, 5-10, 12-17, 19-27 are have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8-9, 15-16, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liga et al. (US Pub. 2004/0128682) in view of Byers (US Pub. 2015/0143404), Ismail et al. (US Pat. 7,146,627), Berkowitz et al. (US Pub. 2013/0071090) and in further view of Konig et al. (US Pub. 2004/0194130), herein referenced as Liga, Byers, Ismail, Berkowitz, and Konig, respectively. 
	Regarding claim 2, Liga discloses “A computer-implemented method comprising: 
transmitting, by a media system, video data of a video segment being displayed …, wherein the video segment includes at least a portion of video program… ([0011]-[0014], [0040]-[0041], [0045], Figs. 2, 3A, i.e., a programming feed is transmitted to a subscriber location comprising a set-top box or PVR which transmits the programming feed to a display device); 
receiving, from a server in response to … one or more software instructions that facilitate display of … content related to the video segment… ([0011]-[0014], [0042], [0064]-[0065], [0072], i.e., set-top boxes or PVRs receive a software command to display local advertisements); 
requesting, from a software application associated with the … content executing on the media system, the … content in response to determining that the one or more software instructions are to be executed; receiving, by the media system, the … content from the software application; and displaying, by the media system based on receiving the … content…” ([0011]-[0014], [0042], [0064]-[0065], [0072], i.e., software command is received and local advertisements are displayed by the set-top box or PVR).
Liga teaches replacing a portion of the program signal with local advertisements ([0050], [0058], [0074]), however Liga fails to explicitly disclose contextual content related to the video segment, the contextual content including at least one of a customization or a substitution of an instance of third-party content relative to at least one instance of the one or more instance of third-party content of the version of the video program and an option to switch to another version of the video content of the video program and displaying, by the media system based on receiving the contextual content, at least one of the customized or substituted instance of the third-party content in place of the at least one instance of third-party content that is associated with the video program.
Byers teaches the technique of providing contextual content related to the video segment, the contextual content including at least one of a customization or a substitution of third party content relative to third party content of the version of the video program and displaying, by the media system based on receiving the contextual content, at least one of the customized or substituted third party content in place of the third party content that is associated with the version of the video program ([0012], [0016], [0030]-[0031], Figs. 1-3, i.e., the embedded advertisement is replaced with a new advertisements that correlates to the content segment. For instance, the emotional context of the media content is determined to select an advertisement that matches the emotional context).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing contextual content related to the video segment, the contextual content including at least one of a customization or a substitution of third party content relative to third party content of the version of the video program and displaying, by the media system based on receiving the contextual content, at least one of the customized or substituted third party content in place of the third party content that is associated with the version of the video program as taught by Byers, to improve the advertisement insertion system of Liga for the predictable result of providing advertisements that are more likely to appeal to the viewer using surrounding media content context.
The combination still fails to explicitly disclose the video program including a version of video content and one or more instance of third-party content and an option to switch to another version of the video content of the video program.
Ismail teaches the technique of providing a video program including a version of video content and one or more instance of third-party content and an option to switch to another version of the video content of the video program (Col. 43 line 42-Col. 44 line 18, Col. 44 lines 39-58, Fig. 44, i.e., customized linear programming 860 includes a plurality of alternative ads targeted to various demographic or viewing traits of the user). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing a video program including a version of video content and one or more instance of third-party content and an option to switch to another version of the video content of the video program as taught by Ismail, to improve the advertisement insertion system of Liga for the predictable result of reaching a wider audience by catering more individually to specific traits and characteristics of the general viewing population (Col. 44 lines 59-61).
Therefore, the combination discloses contextual content related to the video segment, the contextual content including at least one of a customization or a substitution of an instance of third-party content relative to at least one instance of the one or more instance of third-party content of the version of the video program and an option to switch to another version of the video content of the video program and displaying, by the media system based on receiving the contextual content, at least one of the customized or substituted instance of the third-party content in place of the at least one instance of third-party content that is associated with the video program.
The combination fails to explicitly disclose “transmitting, by a media system, video data of a video segment being displayed that is usable to identify the video segment… receiving, from a server in response to the video segment being identified from the video data…contextual content”.
Berkowitz teaches the technique of providing transmitting, by a media system, video data of a video segment being displayed that is usable to identify the video segment… receiving, from a server in response to the video segment being identified from the video data…contextual content ([0021]-[0022], [0025]-[0026], [0028], Figs. 1, 3, i.e., a sample is transmitted to the ACR coordinator to perform automatic content recognition to select supplementary digital content). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of transmitting, by a media system, video data of a video segment being displayed that is usable to identify the video segment… receiving, from a server in response to the video segment being identified from the video data…contextual content as taught by Berkowitz, to improve the advertisement insertion system of Liga for the predictable result of ensuring that the supplementary content is related in some meaningful way to the primary content being enjoyed by the users ([0004], [0006]).
The combination still fails to disclose the one or more software instructions including a time in which the one or more software instructions are to be executed…determining, based on the time included in the software instructions, that the one or more software instructions are to be executed.
Konig teaches the technique of providing the one or more software instructions including a time in which the one or more software instructions are to be executed…determining, based on the time included in the software instructions, that the one or more software instructions are to be executed ([0046]-[0047], [0142], [0147]-[0150], [0153], [0162]-[00163], Fig. 14, i.e., a detection and replacement unit receives trigger signals to initiate the replacement process, wherein the trigger signal includes a time). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing the one or more software instructions including a time in which the one or more software instructions are to be executed…determining, based on the time included in the software instructions, that the one or more software instructions are to be executed as taught by Konig, to improve the advertisement insertion system of Liga for the predictable result of allowing advertisements to be better targeted to audiences and for the ability for operators of commercial premises to cross-market services and products to the audience ([0010]).
Regarding claim 8, Liga discloses “wherein the software application associated with the contextual content includes timing information, the timing information indicating a time in the other version of the video content to substitute at least one of the customized or substituted instance of third party content.” ([0072]-[0073], i.e., data marker is used to indicate the beginning of a commercial space).
Regarding claim 9, Liga discloses “A system comprising: one or more processors; and a non-transitory machine-readable storage medium containing instructions which when executed on the one or more processors (Claim 12, Figs. 2, 3A, 5-6), cause the one or more processors to: 
transmit, by a media system, video data of a video segment being displayed…, wherein the video segment includes at least a portion of a video program… ([0011]-[0014], [0040]-[0041], [0045], Figs. 2, 3A, i.e., a programming feed is transmitted to a subscriber location comprising a set-top box or PVR which transmits the programming feed to a display device); 
receive, from a server in response to… one or more software instructions that facilitate display of … content related to the video segment… ([0011]-[0014], [0042], [0064]-[0065], [0072], i.e., set-top boxes or PVRs receive a software command to display local advertisements); 
request, from a software application associated with the … content executing on the media system, the … content in response determining that the one or more software instructions are to be executed; receive, by the media system, the … content from the software application; and display, by the media system based on receiving the … content…” ([0011]-[0014], [0042], [0064]-[0065], [0072], i.e., software command is received and local advertisements are displayed by the set-top box or PVR).
Liga teaches replacing a portion of the program signal with local advertisements ([0050], [0058], [0074]), however Liga fails to explicitly disclose contextual content related to the video segment, the contextual content including at least one of a customization or a substitution of an instance third-party content relative to at least one instance of the one or more instance of third-party content of the version of the video program… and displaying, by the media system based on receiving the contextual content, at least one of the customized or substituted instance of the third-party content in place of the at least one instance of third-party content that is associated with of the video program.
Byers teaches the technique of providing contextual content related to the video segment, the contextual content including at least one of a customization or a substitution of third party content relative to third party content of the version of the video program and displaying, by the media system based on receiving the contextual content, at least one of the customized or substituted third party content in place of the third party content that is associated with the version of the video program ([0012], [0016], [0030]-[0031], Figs. 1-3, i.e., the embedded advertisement is replaced with a new advertisements that correlates to the content segment. For instance, the emotional context of the media content is determined to select an advertisement that matches the emotional context).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing contextual content related to the video segment, the contextual content including at least one of a customization or a substitution of third party content relative to third party content of the version of the video program and displaying, by the media system based on receiving the contextual content, at least one of the customized or substituted third party content in place of the third party content that is associated with the version of the video program as taught by Byers, to improve the advertisement insertion system of Liga for the predictable result of providing advertisements that are more likely to appeal to the viewer using surrounding media content context.
The combination still fails to explicitly disclose the video program including a version of video content and one or more instance of third-party content and an option to switch to another version of the video content of the video program.
Ismail teaches the technique of providing a video program including a version of video content and one or more instance of third-party content and an option to switch to another version of the video content of the video program (Col. 43 line 42-Col. 44 line 18, Col. 44 lines 39-58, Fig. 44, i.e., customized linear programming 860 includes a plurality of alternative ads targeted to various demographic or viewing traits of the user). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing a video program including a version of video content and one or more instance of third-party content and an option to switch to another version of the video content of the video program as taught by Ismail, to improve the advertisement insertion system of Liga for the predictable result of reaching a wider audience by catering more individually to specific traits and characteristics of the general viewing population (Col. 44 lines 59-61).
Therefore, the combination discloses contextual content related to the video segment, the contextual content including at least one of a customization or a substitution of an instance third-party content relative to at least one instance of the one or more instance of third-party content of the version of the video program… and displaying, by the media system based on receiving the contextual content, at least one of the customized or substituted instance of the third-party content in place of the at least one instance of third-party content that is associated with of the video program.
The combination fails to explicitly disclose “transmit, by a media system, video data of a video segment being displayed that is usable to identify the video segment… receive, from a server in response to the video segment being identified from the video data…contextual content”.
Berkowitz teaches the technique of providing transmit, by a media system, video data of a video segment being displayed that is usable to identify the video segment… receive, from a server in response to the video segment being identified from the video data…contextual content ([0021]-[0022], [0025]-[0026], [0028], Figs. 1, 3, i.e., a sample is transmitted to the ACR coordinator to perform automatic content recognition to select supplementary digital content). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of transmit, by a media system, video data of a video segment being displayed that is usable to identify the video segment… receive, from a server in response to the video segment being identified from the video data…contextual content as taught by Berkowitz, to improve the advertisement insertion system of Liga for the predictable result of ensuring that the supplementary content is related in some meaningful way to the primary content being enjoyed by the users ([0004], [0006]).
The combination still fails to disclose the one or more software instructions including a time in which the one or more software instructions are to be executed…determining, based on the time included in the software instructions, that the one or more software instructions are to be executed.
Konig teaches the technique of providing the one or more software instructions including a time in which the one or more software instructions are to be executed…determining, based on the time included in the software instructions, that the one or more software instructions are to be executed ([0046]-[0047], [0142], [0147]-[0150], [0153], [0162]-[00163], Fig. 14, i.e., a detection and replacement unit receives trigger signals to initiate the replacement process, wherein the trigger signal includes a time). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing the one or more software instructions including a time in which the one or more software instructions are to be executed…determining, based on the time included in the software instructions, that the one or more software instructions are to be executed as taught by Konig, to improve the advertisement insertion system of Liga for the predictable result of allowing advertisements to be better targeted to audiences and for the ability for operators of commercial premises to cross-market services and products to the audience ([0010]).
Regarding claim 15, claim 15 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 8.
Regarding claim 16, Liga discloses “A non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors (Claim 12, Figs. 2, 3A, 5-6), cause the one or more processor to: 
transmit, by a media system, video data of a video segment being displayed…, wherein the video segment includes at least a portion of a video program… ([0011]-[0014], [0040]-[0041], [0045], Figs. 2, 3A, i.e., a programming feed is transmitted to a subscriber location comprising a set-top box or PVR which transmits the programming feed to a display device); 
receive, from a server in response to …, one or more software instructions that facilitate display of … content related to the video segment … ([0011]-[0014], [0042], [0064]-[0065], [0072], i.e., set-top boxes or PVRs receive a software command to display local advertisements); 
request, from a software application associated with the contextual content executing on the media system, the … content in response to determining that the one or more software instructions are to be executed; receive, by the media system, the … content from the software application; and display, by the media system based on receiving the … content…” ([0011]-[0014], [0042], [0064]-[0065], [0072], i.e., software command is received and local advertisements are displayed by the set-top box or PVR). 
Liga teaches replacing a portion of the program signal with local advertisements ([0050], [0058], [0074]), however Liga fails to explicitly disclose contextual content related to the video segment, the contextual content including at least one of a customization or a substitution an instance of third-party content relative to at least one instance of the one or more instances of third-party content of the version of the video program and displaying, by the media system based on receiving the contextual content, at least one of the customized or substituted instance of the third-party content in place of the at least one instance of third-party content that is associated with the video program.
Byers teaches the technique of providing contextual content related to the video segment, the contextual content including at least one of a customization or a substitution of third party content relative to third party content of the version of the video program and displaying, by the media system based on receiving the contextual content, at least one of the customized or substituted third party content in place of the third party content that is associated with the version of the video program ([0012], [0016], [0030]-[0031], Figs. 1-3, i.e., the embedded advertisement is replaced with a new advertisements that correlates to the content segment. For instance, the emotional context of the media content is determined to select an advertisement that matches the emotional context).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing contextual content related to the video segment, the contextual content including at least one of a customization or a substitution of third party content relative to third party content of the version of the video program and displaying, by the media system based on receiving the contextual content, at least one of the customized or substituted third party content in place of the third party content that is associated with the version of the video program as taught by Byers, to improve the advertisement insertion system of Liga for the predictable result of providing advertisements that are more likely to appeal to the viewer using surrounding media content context.
The combination still fails to explicitly disclose the video program including a version of video content and one or more instance of third-party content and an option to switch to another version of the video content of the video program.
Ismail teaches the technique of providing a video program including a version of video content and one or more instance of third-party content and an option to switch to another version of the video content of the video program (Col. 43 line 42-Col. 44 line 18, Col. 44 lines 39-58, Fig. 44, i.e., customized linear programming 860 includes a plurality of alternative ads targeted to various demographic or viewing traits of the user). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing a video program including a version of video content and one or more instance of third-party content and an option to switch to another version of the video content of the video program as taught by Ismail, to improve the advertisement insertion system of Liga for the predictable result of reaching a wider audience by catering more individually to specific traits and characteristics of the general viewing population (Col. 44 lines 59-61).
Therefore, the combination discloses contextual content related to the video segment, the contextual content including at least one of a customization or a substitution an instance of third-party content relative to at least one instance of the one or more instances of third-party content of the version of the video program and displaying, by the media system based on receiving the contextual content, at least one of the customized or substituted instance of the third-party content in place of the at least one instance of third-party content that is associated with the video program.
The combination fails to explicitly disclose “transmit, by a media system, video data of a video segment being displayed that is usable to identify the video segment… receive, from a server in response to the video segment being identified from the video data…contextual content”.
Berkowitz teaches the technique of providing transmit, by a media system, video data of a video segment being displayed that is usable to identify the video segment… receive, from a server in response to the video segment being identified from the video data…contextual content ([0021]-[0022], [0025]-[0026], [0028], Figs. 1, 3, i.e., a sample is transmitted to the ACR coordinator to perform automatic content recognition to select supplementary digital content). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of transmit, by a media system, video data of a video segment being displayed that is usable to identify the video segment… receive, from a server in response to the video segment being identified from the video data…contextual content as taught by Berkowitz, to improve the advertisement insertion system of Liga for the predictable result of ensuring that the supplementary content is related in some meaningful way to the primary content being enjoyed by the users ([0004], [0006]).
The combination still fails to disclose the one or more software instructions including a time in which the one or more software instructions are to be executed…determining, based on the time included in the software instructions, that the one or more software instructions are to be executed.
Konig teaches the technique of providing the one or more software instructions including a time in which the one or more software instructions are to be executed…determining, based on the time included in the software instructions, that the one or more software instructions are to be executed ([0046]-[0047], [0142], [0147]-[0150], [0153], [0162]-[00163], Fig. 14, i.e., a detection and replacement unit receives trigger signals to initiate the replacement process, wherein the trigger signal includes a time). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing the one or more software instructions including a time in which the one or more software instructions are to be executed…determining, based on the time included in the software instructions, that the one or more software instructions are to be executed as taught by Konig, to improve the advertisement insertion system of Liga for the predictable result of allowing advertisements to be better targeted to audiences and for the ability for operators of commercial premises to cross-market services and products to the audience ([0010]).
Regarding claim 21, claim 21 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 8.

Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liga in view of Byers, Ismail, Berkowitz, Konig, and in further view of Gordon (US Pub. 2012/0117584), herein referenced as Gordon. 
Regarding claim 3, the combination fails to disclose “wherein the video data is transmitted to the server, and wherein the server is configured to compare the video data with stored video data to identify the video segment being displayed.”
Gordon teaches the technique of providing wherein the video data is transmitted to the server, and wherein the server is configured to compare the video data with stored video data to identify the video segment being displayed (Abstract, [0007], [0212], [0217], i.e., comparison fingerprints are transmitted to a server to identify the received sequence of media content). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the video data is transmitted to the server, and wherein the server is configured to compare the video data with stored video data to identify the video segment being displayed as taught by Gordon, to improve the advertisement insertion system of Liga for the predictable result of accurately identifying media content to provide relevant advertisements. 
Regarding claim 10, claim 10 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 3.
Regarding claim 17, claim 17 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 3.

Claims 6-7, 13-14 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liga in view of Byers, Ismail, Berkowitz, Konig, and in further view of Tom et al. (US Pub. 2013/0086607), herein referenced as Tom.  
Regarding claim 6, the combination fails to disclose “displaying, by the media system, the other version of the video content in response to a selection of the option to switch to the other version of the video content.”
Tom teaches the technique of displaying, by the media system, the other version of the video content in response to a selection of the option to switch to the other version of the video content (Abstract, [0013]-[0014], [0018]-[0020], [0074]-[0075], Figs. 5, 9-10, i.e., a client device is presented with alternative choices for alterative ads to be swapped for a default advertisement). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of displaying, by the media system, the other version of the video content in response to a selection of the option to switch to the other version of the video content as taught by Tom, to improve the advertisement insertion system of Liga for the predictable result of providing the user the ability to control advertising content played to increase the interest of some viewers in viewing video content with advertising ([0009]).
Regarding claim 7, the combination fails to disclose “wherein a third party server is configured to provide at least one of the customized or substituted instance third party content to a video server, and the video server is configured to provide the other version of the video content or at least one of the customized or substituted instance of third-party content to the media system.”
Tom teaches the technique providing wherein a third party server is configured to provide at least one of the customized or substituted instance third party content to a video server, and the video server is configured to provide the other version of the video content or at least one of the customized or substituted instance of third-party content to the media system ([0041], Fig. 1, i.e., a video advertising server 104 providing advertisements to a streaming video/ad integrator). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein a third party server is configured to provide at least one of the customized or substituted instance third party content to a video server, and the video server is configured to provide the other version of the video content or at least one of the customized or substituted instance of third-party content to the media system as taught by Tom, to improve the advertisement insertion system of Liga for the predictable result of receiving content from different sources thus providing diversified programming content. 
Regarding claim 13, claim 13 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 6.
Regarding claim 14, claim 14 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 7.
Regarding claim 19, claim 19 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 6.
Regarding claim 20, claim 20 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 7.

Claims 22, 24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Liga in view of Byers, Ismail, Berkowitz, Konig, and in further view of de Heer (US Pub. 2007/0094692), herein referenced as de Heer.
Regarding claim 22, the combination fails to disclose “wherein the time corresponds to a detection of a trigger embedded into the video program.”
	de Heer teaches the technique of providing wherein the time corresponds to a detection of a trigger embedded into the video program ([0046], [0072], Fig. 8, i.e., trigger information is embedded in the media transport stream). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the time corresponds to a detection of a trigger embedded into the video program as taught by de Heer, to improve the advertisement insertion system of Liga for the predictable result of efficiently transmitting trigger information and utilizing minimal bandwidth.
Regarding claim 24, claim 24 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 22.
Regarding claim 26, claim 26 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 22.

Claims 23, 25, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Liga in view of Byers, Ismail, Berkowitz, Konig, and in further view of Briggs et al. (US Pat. 8,312,486), herein referenced as Briggs. 
	Regarding claim 23, the combination fails to disclose “wherein the time corresponds to a particular time interval of the video program.”
	Briggs teaches the technique of providing wherein the time corresponds to a particular time interval of the video program (Col. 1 line 55-Col. 2 line 5, Col. 4 line 34-57, Figs. 3-4, i.e., cue points occur at particular intervals throughout the video program for displaying advertising). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the time corresponds to a particular time interval of the video program as taught by Briggs, to improve the advertisement insertion system of Liga for the predictable result of advertising commercial products in such a way that they are not annoying and do not interrupt a video production, prompting a user fast-forward through them (Col. 1 lines 34-37).
Regarding claim 25, claim 25 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 23.
Regarding claim 27, claim 27 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 23.

Allowable Subject Matter
Claims 5, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        September 2, 2022